Exhibit 10.1
EXECUTION COPY
EMPLOYMENT AGREEMENT
     THIS AGREEMENT (this “Agreement”) is made and entered into as of
October 15, 2008, by and between MOBILE MINI, INC., a Delaware corporation (the
“Company”), and MARK E. FUNK (the “Executive”). The Company and the Executive
are herein collectively referred to as the “Parties”.
RECITALS
     WHEREAS, the Company and the Executive desire to enter into this Agreement
to memorialize the terms and conditions pursuant to which the Company has
engaged the Executive to serve in certain capacities as an officer of the
Company commencing November 4, 2008.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the Parties hereby represent, covenant and agree as
follows:
AGREEMENT
     1. Employment. The Company hereby agrees to employ the Executive and the
Executive hereby agrees to remain in the employ of the Company upon the terms
and conditions herein set forth.
     2. Term. The term of the Executive’s employment under this Agreement shall
commence (and the Company’s obligations, including in respect of payment of
salary, benefits and other amounts, hereunder shall commence) on November 4,
2008 (the “Commencement Date”) and, subject to termination under Section 5,
expiring on December 31, 2009 (the “Employment Period”). Notwithstanding the
previous sentence, this Agreement, the Employment Period and the employment of
the Executive hereunder shall be automatically extended for successive one year
periods upon the terms and conditions set forth herein, with the first such
automatic extension occurring on December 30, 2009, and on each December 30th
thereafter, unless either party to this Agreement gives the other party written
notice (in accordance with Section 14) within the ninety (90) day period prior
to December 30, 2009 (or the relevant December 30th thereafter, as applicable)
of such party’s intention that the Employment Period shall expire at the close
of business on the last day of the then current Employment Period, whereupon,
unless earlier terminated in accordance with the provisions of this Agreement,
the Employment Period shall expire and this Agreement shall cease to have any
further force or effect in respect of any period thereafter, except as expressly
provided herein. For purposes of this Agreement, any reference to the “term” of
this Agreement shall include the original term and any extension thereof.
     3. Duties of the Executive.
          (a) During the Employment Period, the Executive shall serve as an
executive vice president and, commencing on the day following the date that the
Company’s report on Form 10-Q for the quarter ended September 30, 2008 is filed
with the Securities and Exchange

 



--------------------------------------------------------------------------------



 



Commission, the Chief Financial Officer of the Company and the Executive agrees
to perform such duties and responsibilities customarily associated with the
position, including without limitation the duties and responsibilities not
inconsistent with such position as may be assigned from time to time by the
Company’s President and/or Chief Executive Officer.
          (b) During the Employment Period and subject to vacation and other
time off, the Executive shall devote his normal working time and attention to
the business and affairs of the Company, and, subject to the terms of this
Section 3(b) with respect to service on the board of directors of other
entities, will not render services to any other business (other than non-profit
and charitable organizations, if such services do not interfere with his
performance of his duties and responsibilities hereunder) without the prior
written approval of the President of the Company. During his employment
hereunder, the Executive shall not, directly or indirectly, engage or
participate in any business that is competitive in any manner with the business
of the Company. Subject to obtaining the prior express consent or approval of
the President of the Company, the Executive may serve as a member of the board
of directors of other entities (other than the board of directors of a business
that is competitive with the business of the Company), provided that such
service shall not interfere with the Executive’s performance of his duties
hereunder. The Executive shall request the consent or approval of the Company’s
President of his intention to serve on the board of directors (or similar
governing body) of any company or other entity prior to commencing such service.
Nothing in this Agreement shall limit the Executive’s right to own up to five
percent (5%) of the outstanding debt or equity securities of any business
organization.
     4. Compensation.
          (a) Base Salary and Bonus. During the Employment Period, the Company
agrees to pay the Executive a base salary at the rate of $341,250 per annum for
fiscal year 2008 and such greater amount as the Board or the Compensation
Committee of the Board (the “Compensation Committee”) may from time to time
determine (hereinafter referred to as the “Base Salary”). Executive’s Base
Salary shall be reviewed periodically in conjunction with the Compensation
Committee’s review of executive officer salaries generally. Such Base Salary
shall be payable in accordance with the Company’s customary practices applicable
to its senior executives, but no less frequently than monthly. In addition to
the Base Salary, Executive shall be eligible for an incentive bonus subject to
the terms and conditions of the Company’s incentive bonus plan as in effect from
time to time for senior management and as the Compensation Committee in its
discretion may determine (the “Bonus”). Notwithstanding the foregoing, in
respect of the Company’s fiscal year ending December 31, 2009, subject to the
conditions set forth hereinafter, the Executive shall be paid a bonus (the “2009
Bonus”) in the amount of no less than 25% of his Base Salary for such year. The
2009 Bonus shall be in lieu of and not in addition to any other cash bonus
payable to the Executive in respect of such fiscal year, except as the Committee
in its absolute discretion may determine. The 2009 Bonus shall be payable only
if the Executive is employed by the Company on December 31, 2009, unless the
Executive’s employment was terminated prior to December 31, 2009 by the Company
without Cause or by the Executive for Good Reason, in which case the 2009 Bonus
shall be paid as if the Executive had remained employed through December 31,
2009. The 2009 Bonus, if it is payable, shall be

2



--------------------------------------------------------------------------------



 



paid by the Company to the Executive after December 31, 2009, but on or before
January 31, 2010.
          (b) Participation in Equity-Based Plans. During the Employment Period,
the Executive shall be entitled to participate in all equity-based employee
benefit plans maintained from time to time during the term of this Agreement
(including, without limitation, any such plans as may hereafter established by
the Company) for the purpose of providing compensation and/or benefits to
executives of the Company including, but not limited to, the Company’s 2006
Equity Incentive Plan (or any successor plan or plans) and other bonus or
incentive compensation plans. The parties anticipate that in respect of fiscal
2009, and subject to action at the discretion of the Compensation Committee and
the Company’s and the Executive’s performance during relevant periods, the
Executive’s level of participation in (and the value of awards to the Executive
under) the Company’s 2006 Equity Incentive Plan shall approximate the level (and
value) of his predecessor’s participation therein in respect of 2008 plus such
percentage increase as the Compensation Committee may approve in respect of
overall participation levels by executive officers generally.
          (c) Employee Benefits. During the Employment Period, the Executive
shall be entitled to participate in (including coverage for the Executive’s
eligible dependents under the Company’s medical, dental and similar welfare
benefit plans as applicable) all employee benefit plans, practices and programs
maintained by the Company and made available to employees generally including,
without limitation, all retirement, profit sharing, savings, 401(k), medical,
hospitalization, disability, dental, life or travel accident insurance benefit
plans, as well as any plans, practices and programs maintained generally for
senior management including, without limitation, any deferred compensation,
supplemental medical or life insurance plans. The Executive’s participation in
such plans, practices and programs shall be on the same basis and terms as are
applicable to senior executives of the Company generally.
          (d) Other Benefits. The Company shall pay or reimburse the Executive
for reasonable and necessary expenses incurred by the Executive in connection
with his duties on behalf of the Company in accordance with the general policies
of the Company.
          (e) Vacation and Sick Leave. The Executive shall be entitled to annual
vacation in accordance with the policies as periodically established by the
Board for other senior executives of the Company. The Executive is also entitled
to sick leave (without loss of pay) in accordance with the Company’s policies as
in effect from time to time.
          (f) Automobile Allowance. During the Employment Period, the Company
shall pay the Executive a car allowance of $600 per month, or such greater
amount as is approved from time to time by the Compensation Committee.
          (g) Reimbursement of Moving Costs; Relocation and Commuting
Allowances. The Company shall pay or reimburse the Executive for reasonable and
customary expenses of moving actually incurred by the Executive in connection
with his relocation from New York to the Phoenix metropolitan area, which amount
shall be “grossed up” to take into effect any tax liability incurred by the
Executive in connection therewith. Commencing

3



--------------------------------------------------------------------------------



 



November 4, 2008, the Company shall pay the Executive $1,000 per month for six
months to offset a portion of the Executive’s commuting expenses and for three
months will pay the Executive a hotel allowance for lodging in the Phoenix
metropolitan area at a standard business hotel as the Executive shall reasonably
select. If the Executive is terminated under Section 5(b) hereof or the
Executive voluntarily resigns from the Company prior to December 31, 2009, he
shall promptly reimburse the Company for amounts (including the moving expenses
gross up amount), paid under this subsection (g).
          (h) Restricted Stock Award. On the Commencement Date, the Company
shall award the Executive shares of restricted stock having a fair market value
of $750,000 (the “Restricted Stock”). The Restricted Stock shall be granted
under the Mobile Mini, Inc. 2006 Equity Incentive Plan, as amended to date (the
“Plan”), and the Restricted Shares shall be subject to the terms and provisions
of the Plan and the provisions set forth in a Restricted Stock Agreement
substantially in the form of Exhibit C attached hereto; provided, however, that
in the event that there is any conflict between the terms of the Plan and the
form of Restricted Stock Agreement, on the one hand, and the terms of this
Agreement, on the other hand, as the same pertain to the Restricted Shares, the
terms set forth in this Agreement shall prevail. The shares of Restricted Stock
shall vest in three equal annual installments on November 4 of each of the years
2009, 2010 and 2011, subject to the Executive being an employee of the Company
on each such scheduled vesting date. As used in this clause (h), the “fair
market value” of the Restricted Stock shall be the closing price of the
Company’s common stock on November 4, 2008, as reported by The NASDAQ Stock
Market, Inc. If the number of Restricted Shares would result in the issuance of
a fraction of a share, no fractional share shall be issued and instead the
number of Restricted Shares shall be increased to the next whole number.
     5. Termination. In addition to the expiration of the term of this Agreement
pursuant to Section 2, the Executive’s employment hereunder may be terminated
under the following circumstances:
          (a) Disability. The Company may terminate the Executive’s employment
upon 30 days written notice after having established the Executive’s Disability;
provided that the Company exercises reasonable efforts to accommodate such
disability in accordance with the Americans with Disabilities Act and any state
or local law. For purposes of this Agreement, “Disability” means a physical or
mental infirmity which precludes the Executive from performing substantially all
of his duties for a period of ninety (90) consecutive days. A determination of
Disability shall be made by a physician satisfactory to both the Executive and
the Company, which physician’s determination as to Disability shall be made
within ten (10) days of the request therefor (unless the Executive’s condition
precludes such a determination) and shall be binding on all parties; provided,
however, that if the Executive and the Company do not agree on a physician, the
Executive and the Company shall each select a physician and these two together
shall select a third physician, which third physician’s determination as to
Disability shall be binding on all parties. The Executive shall be entitled to
the compensation and benefits provided for under this Agreement for any period
during the term of this Agreement and prior to termination in accordance
herewith relating to Executive’s Disability. Notwithstanding anything contained
in this Agreement to the contrary, until the Termination Date specified in a
Notice of Termination (as each term is hereinafter defined) relating to the
Executive’s Disability, the

4



--------------------------------------------------------------------------------



 



Executive shall be entitled to return to his position with the Company as set
forth in this Agreement in which event no Disability of the Executive will be
deemed to have occurred.
          (b) Cause. The Company may terminate the Executive’s employment by
written notice for “Cause.” The Company shall be deemed to have terminated the
Executive’s employment for “Cause” in the event that the Executive’s employment
is terminated for any of the following reasons: (i) the commission of an act of
fraud or intentional misrepresentation or an act of embezzlement,
misappropriation or conversion of assets or opportunities of the Company; (ii)
dishonesty or willful misconduct in the performance of duties; or (iii) willful
violation of any law, rule or regulation in connection with the performance of
duties (other than traffic violations or similar minor offenses); provided, that
no act or failure to act shall be considered willful unless done or omitted to
be done in bad faith and without reasonable belief that the action or omission
was in the best interests of the Company. Notwithstanding anything contained in
this Agreement to the contrary, no failure to perform by the Executive after the
Notice of Termination is given by the Company shall constitute Cause for
purposes of this Agreement.
          (c) Good Reason. The Executive may terminate his employment for “Good
Reason”, provided that he gives the Company notice of such Good Reason within a
reasonable period (but, except as provided below, in no event more than 90 days)
after he has knowledge of the events giving rise to the Good Reason. For
purposes of this Agreement, “Good Reason” shall mean, without the Executive’s
consent:
               (i) a material diminution in Executive’s authority, duties, or
responsibilities;
               (ii) a material reduction in Executive’s Base Salary (provided,
that an “across the board” reduction in base salary and/or bonus opportunities
affecting all of the senior executive employees of Company (excluding the CEO
for this purpose) on a substantially similar basis shall not constitute “Good
Reason”);
               (iii) any material breach by the Company of any provision of this
Agreement or any other material written agreement with the Executive;
               (iv) any purported termination of the Executive’s employment for
Cause by the Company which does not comply with the terms of Section 5 of this
Agreement; or
               (v) any material change in the geographic location at which the
Executive must perform the services hereunder outside of the greater Phoenix
metropolitan area, which change is made without the Executive’s consent and
which lasts for a period in excess of sixty (60) days.
     The Executive’s right to terminate his employment pursuant this Section
5(c) shall not be affected by his incapacity due to physical or mental illness
if such incapacity occurs after the event or condition giving rise to the
Executive’s right to terminate his employment pursuant to this Section 5(c).

5



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary stated above in this Section 5(c)
or elsewhere in this Agreement, the Executive will only be treated as having
Good Reason to terminate his employment if the Company has been given a period
of at least thirty (30) days during which it can remedy any of the conditions
set forth above in clauses (i) through (v) and, during such period, the Company
fails to remedy such condition.
          (d) Voluntary Termination. The Executive may voluntarily terminate his
employment hereunder at any time upon ninety (90) days prior notice to the
Company.
          (e) Termination by Company Without Cause. The Company may terminate
the Executive’s employment hereunder at any time and for any reason by a written
notice, and such termination shall be effective at the end of the 90th day
following the Company’s giving of such notice.
          (f) Change in Control; Accelerated Vesting of Equity-Based Awards. In
certain circumstances, termination may occur following a Change in Control (as
contemplated in Section 6 hereof). For purposes of this Agreement, a “Change in
Control” shall mean any of the following events:
               (i) an acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), immediately after which
such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of thirty-five percent (35%) or more of the
then outstanding Shares of the combined voting power of the Company’s then
outstanding Voting Securities; provided, however, in determining whether a
Change in Control has occurred, Shares or Voting Securities which are acquired
in a “Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control. A “Non-Control Acquisition”
shall mean an acquisition by (A) an employee benefit plan (or a trust forming a
party thereof) maintained by (1) the Company or (2) any corporation or other
Person of which all of its voting power or its voting equity securities or
equity interest is owned, directly or indirectly, by the Company prior to such
acquisition (for purposes of this definition, a “Subsidiary”, (B) the Company or
its Subsidiaries, or (C) any Person in connection with a “Non-Control
Transaction” (as hereinafter defined).
               (ii) the individuals who, as of the date of this Agreement are
members of the Board (the “Incumbent Board”), cease for any reason to constitute
at least two-thirds of the members of the Board of Directors of the Company;
provided, however, that if the election, or nomination for election by the
Company’s common stockholders, of any new director was approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall, for purposes
of this Agreement, be considered as a member of the Incumbent Board; provided,
further, however, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed officer as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board (a

6



--------------------------------------------------------------------------------



 



“Proxy Contest”) including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest; or
               (iii) the consummation of:
                    (A) a merger, consolidation or reorganization involving the
Company, unless such merger, consolidation or reorganization is a “Non-Control
Transaction.” A “Non-Control Transaction” shall mean a merger consolidation or
reorganization of the Company where (1) the stockholders of the Company,
immediately before such merger, consolidation or reorganization, own directly or
indirectly immediately following such merger, consolidation or reorganization,
at least fifty-one percent (51%) of the combined voting power of the outstanding
voting securities of the corporation resulting from such merger or consolidation
or reorganization (the “Surviving Corporation”) in substantially the same
proportion as their ownership of the Voting Securities immediately before such
merger, consolidation or reorganization, (2) the individuals who were members of
the Incumbent Board immediately prior to the execution of the agreement
providing for such merger, consolidation or reorganization constitute at least
two-thirds of the members of the board of directors of the Surviving
Corporation, or a corporation beneficially directly or indirectly owning a
majority of the Voting Securities of the Surviving Corporation, and (3) no
Person other than (i) the Company, (ii) any Subsidiary, or (iii) any employee
benefit plan (or any trust forming a part thereof) that, immediately prior to
such merger, consolidation or reorganization, was maintained by the Company, or
any Subsidiary;
                    (B) a complete liquidation or dissolution of the Company; or
                    (C) the sale or disposition of all or substantially all of
the assets of the Company to any Person (other than a transfer to a Subsidiary).
     Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur (i) solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the then outstanding Shares or
Voting Securities as a result of the acquisition of Shares or Voting Securities
by the Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company, and after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities which increases the percentage of the then
outstanding Shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur.
     Upon a Change in Control, and without regard to whether or not the
Executive’s employment hereunder is terminated in connection therewith, all
restrictions on any outstanding equity-based awards (including, without
limitation, restricted stock and performance stock awards) then held by the
Executive shall lapse and all performance targets and goals applicable to such
awards in respect of any past or future period shall be deemed to have been met
by the Company and the Executive, as applicable, for each period relevant to
such award and all such

7



--------------------------------------------------------------------------------



 



equity-based awards shall become and be deemed to be fully (100%) vested
immediately prior to such Change in Control, and all stock options and stock
appreciation rights granted to the Executive shall become fully (100%) vested
and shall become immediately exercisable. In the event of any conflict between
this subsection and any agreement between the Executive and the Company relating
to any outstanding award (whether now existing or hereafter entered into), the
provisions of this subsection shall prevail
          (g) Notice of Termination. Any purported termination by the Company or
by the Executive shall be communicated by a Notice of Termination to the other.
For purposes of this Agreement, a “Notice of Termination” shall mean (i) in the
case of voluntary termination by the Executive pursuant to Section 5(d), the
notice referred to in Section 5(d), (ii) in the case of termination without
Cause pursuant to Section 5(e), the written notice referred to in Section 5(e)
and (iii) in all other cases, a written notice which indicates the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated. For
purposes of this Agreement, no such purported termination of employment shall be
effective without a Notice of Termination.
          (h) Termination Date, Etc. “Termination Date” shall mean in the case
of the Executive’s death, his date of death, or in all other cases, the date
specified in the Notice of Termination subject to the following:
               (i) if the Executive’s employment is terminated by the Company
due to Disability, the date specified in the Notice of Termination shall be at
least thirty (30) days from the date the Notice of Termination is given to the
Executive, provided that the Executive shall not have returned to the full-time
performance of his duties during such period of at least thirty (30) days; and
               (ii) if the Executive’s employment is terminated by the Company
for Cause or without Cause, or by the Executive for Good Reason or voluntarily
other than for Good Reason, the date specified in the Notice of Termination or,
if no date is specified, on the date the Notice of Termination is given to the
other party.
     6. Compensation Upon Termination. Upon termination of the Executive’s
employment during the term of this Agreement (including any extensions thereof),
the Executive shall be entitled to the following benefits:
          (a) Cause, Death or Disability; Voluntary Termination By Executive
other than Good Reason If the Executive’s employment is terminated by the
Company for Cause or Disability or by the Executive (other than for Good
Reason), or by reason of the Executive’s death, the Company shall pay the
Executive (or his estate, as applicable) all amounts earned or accrued hereunder
through the Termination Date but not paid as of the Termination Date, including
(i) Base Salary, (ii) reimbursement for any and all monies advanced or expenses
incurred in connection with the Executive’s employment for reasonable and
necessary expenses incurred by the Executive on behalf of the Company for the
period ending on the Termination Date, (iii) unused vacation days and paid
holidays as of the Termination Date, (iv) any bonuses

8



--------------------------------------------------------------------------------



 



and incentive compensation which at the time of termination is earned but unpaid
under the terms and provisions of the applicable plan, and (v) any previously
earned compensation which the Executive has deferred (including any interest
earned or credited thereon) (collectively, “Accrued Compensation”). In addition,
in connection with the termination of the Executive’s employment hereunder by
the Company for Disability or by reason of the Executive’s death, the Company
shall pay the Executive (or his estate, as applicable), not later than 30 days
following the date of Disability or death, as the case may be, an amount (which
shall be in lieu of any target bonus or other bonus plan amount that might
otherwise for any reason be or be deemed to be payable directly or indirectly in
connection with the fiscal year in which such termination occurred, an amount
equal to the product of (I) the average of the cash bonus amounts (if any) paid
by the Company to the Executive in relation to the two fiscal years immediately
preceding the year in which such termination occurs, multiplied by (II) a
fraction, the numerator is the number of days in the year that were elapsed as
of the date of the termination of employment and the denominator is 365,
provided that if such thirty (30) day period begins in one calendar year and
ends in another, the Executive and/or his beneficiary shall not have the right
to designate the taxable year of payment. In connection with the termination of
the Executive’s employment hereunder by the Company for Disability or by reason
of the Executive’s death, all restrictions on any outstanding equity-based
awards (including, without limitation, restricted stock and performance stock
awards) then held by the Executive shall lapse and all performance targets and
goals applicable to such awards in respect of any past or future period shall be
deemed to have been met by the Company and the Executive, as applicable, for
each period relevant to such award and all such equity-based awards shall become
and be deemed to be fully (100%) vested immediately prior to such termination of
employment, and all stock options and stock appreciation rights granted to the
Executive shall become fully (100%) vested and shall become immediately
exercisable and the Company shall permit the Executive (or his estate), to
exercise the same at any time during the 90-day period following such
termination. In the event of the Executive’s death, for a period of twelve
(12) months from the date of death, the Company shall pay for COBRA benefits (or
the equivalent) for Executive’s surviving spouse and eligible dependents covered
by the Company’s group health plan at the time of Executive’s death. In the
event the Executive’s employment hereunder is terminated due to Disability, the
Company shall pay COBRA benefits (or the equivalent) for the Executive for a
period of twelve (12) months from the date of such termination. The Executive’s
entitlement to any other compensation or benefits shall be determined in
accordance with the Company’s employee benefit plans and other applicable
programs and practices then in effect.
          (b) Without Cause; For Good Reason. If the Executive’s employment by
the Company is terminated by the Company prior to a Change in Control other than
for Cause, death or Disability, or by the Executive for Good Reason, then the
Executive shall be entitled to the benefits provided below:
               (i) the Company shall pay the Executive all Accrued Compensation;
               (ii) the Company shall pay the Executive, as severance pay and in
lieu of any further salary for periods subsequent to the Termination Date, in a
single payment an amount in cash equal to one (1) times the sum of (A) the
Executive’s Base Salary at the highest rate in effect at any time prior to the
date the Notice of Termination is given and (B) the “Payment

9



--------------------------------------------------------------------------------



 



Amount.” For purposes of this Agreement, the term “Payment Amount” shall mean an
amount which is equal to forty-five percent (45%) of the higher of the
Executive’s Base Salary in effect during the year in which the Termination Date
shall occur or 45% of the Executive’s highest Base Salary in effect during the
12 months prior to the Termination Date;
               (iii) except as may otherwise be determined (on a basis
consistent in material respects among all executive officers whose compensation
(or the deductibility thereof by the Company) is affected by Section 162(m) of
the Internal Revenue Code or any successor provision thereto) by the
Compensation Committee at the time of grant of such equity-based award, all
restrictions on outstanding equity-based awards (including, without limitation,
restricted stock and performance stock awards) then held by the Executive shall
lapse and all performance targets and goals applicable to such awards in respect
of any past or future period shall be deemed to have been met by the Company and
the Executive, as applicable, for each period relevant to such award and all
such equity-based awards shall become and be deemed to be fully (100%) vested
immediately prior to such termination of employment, and all stock options and
stock appreciation rights granted to the Executive shall become fully (100%)
vested and shall become immediately exercisable and the Company shall permit the
Executive (or his estate), to exercise the same at any time during the 90-day
period following such termination. the and
               (iv) for a period of twelve (12) months following such
termination, the Company shall at its expense continue on behalf of the
Executive and his dependents and beneficiaries the life insurance, disability,
medical, dental and hospitalization benefits which were being provided to the
Executive and other members of senior management of the Company at the time
Notice of Termination was given. The benefits provided in this Section 6(b)(iv)
shall be no less favorable to the Executive, in terms of amounts and deductibles
and costs to him, than the coverage provided the Executive under the plans
providing such benefits at the time Notice of Termination is given. The
Company’s obligation hereunder with respect to the foregoing benefits shall be
limited to the extent that the Executive obtains any such benefits pursuant to a
subsequent employer’s benefit plans, in which case the Company may reduce the
coverage of any benefits it is required to provide the Executive hereunder as
long as the aggregate coverage of the combined benefit plans is no less
favorable to the Executive, in terms of amounts and deductibles and costs to
him, than the coverage required to be provided hereunder. This Subsection
(iv) shall not be interpreted so as to limit any benefits to which the Executive
or his dependents may be entitled under any of the Company’s employee benefit
plans, programs or practices following the Executive’s termination of
employment, including, without limitation, retiree medical and life insurance
benefits.
          (c) Following a Change in Control. If within one year following the
occurrence of a Change of Control the Executive’s employment by the Company is
terminated either by the Company other than for Cause, death or Disability, or
by the Executive for any reason, then the Executive shall be entitled to the
benefits provided below:
               (i) the Company shall pay the Executive all Accrued Compensation;

10



--------------------------------------------------------------------------------



 



               (ii) the Company shall pay the Executive as severance pay and in
lieu of any further salary for periods subsequent to the Termination Date, in a
single payment an amount in cash equal to two (2) times the sum of (A) the
Executive’s Base Salary at the highest rate in effect at any time within the
ninety (90) day period ending on the date the Notice of Termination is given or
the Executive’s Base Salary immediately prior to the Change in Control, if
greater, and (B) the Payment Amount; and
               (iii) for a period of twenty-four (24) months following such
termination, the Company shall at its expense continue on behalf of the
Executive and his dependents and beneficiaries the life insurance, disability,
medical, dental and hospitalization benefits which were being provided to the
Executive at the time Notice of Termination is given (or, if the Executive is
terminated following a Change in Control, the benefits provided to the Executive
at the time of the Change in Control, if greater). The benefits provided in this
subsection 6(c)(iii) shall be no less favorable to the Executive, in terms of
amounts and deductibles and costs to him, than the coverage provided the
Executive under the plans providing such benefits at the time Notice of
Termination is given or at the time of the Change in Control if more favorable
to the Executive. The Company’s obligation hereunder with respect to the
foregoing benefits shall be limited to the extent that the Executive obtains any
such benefits pursuant to a subsequent employer’s benefit plans, in which case
the Company may reduce the coverage of any benefits it is required to provide
the Executive hereunder as long as the aggregate coverage of the combined
benefit plans is no less favorable to the Executive, in terms of amounts and
deductibles and costs to him, than the coverage required to be provided
hereunder. This subsection 6(c)(iii) shall not be interpreted so as to limit any
benefits to which the Executive or his dependents may be entitled under any of
the Company’s employee benefit plans, programs or practices following the
Executive’s termination of employment, including, without limitation, retiree
medical and life insurance benefits.
          (d) Time of Payment; Adjustment for Taxes.
               (i) The amounts provided for in Sections 6(a), 6(b)(i), and
6(c)(i) shall be paid to the Executive within twenty-eight (28) days after the
Executive’s Termination Date, provided that if such twenty-eight (28) day period
begins in one calendar year and ends in another, the Executive shall not have
the right to designate the taxable year of payment.
               (ii) The amounts provided for in Section 6(b)(ii) shall be paid
to the Executive within twenty-eight (28) days after the Executive’s Termination
Date, provided that if such twenty-eight (28) day period begins in one calendar
year and ends in another, the Executive and/or his beneficiary shall not have
the right to designate the taxable year of payment, and further provided that
(A) no amount shall be paid until Executive has incurred a “separation from
service” from the Company within the meaning of Section 409A (“Section 409A”) of
the Internal Revenue Code (the “Code”), and (B) if (I) the Executive is a
“specified employee” within the meaning of Section 409A of the Code at the time
of his termination of employment and (II) the amount to be paid exceeds the
limit imposes by Treasury Regulation Section 1.409A-1(b)(9)(3)(A), the excess
over such limit shall not be paid within twenty-eight days of the “separation
from service” but shall be paid on the date that is six months and one day after
such separation from service (or on the date of Executive’s death, if earlier).

11



--------------------------------------------------------------------------------



 



               (iii) The amounts provided for in Section 6(c)(ii) shall be paid
to the Executive within twenty-eight (28) days after the Executive’s Termination
Date provided that (A) no amount shall be paid until Executive has incurred a
“separation from service” from the Company within the meaning of Section 409A
and (B) if the Executive is a “specified employee” within the meaning of Section
409A at the time of his termination of employment, no amount shall be paid until
the date that is six months and one day after such separation from service (or
on the date of Executive’s death, if earlier).
               (iv) In the event the Executive’s severance benefits provided for
in this Section 6 constitute “parachute payments” within the meaning of
Section 280G of the Code and, but for this subsection, would be subject to the
excise tax imposed by Section 4999 of the Code, then the Executive’s severance
benefits under this Section 6 will be payable either in full or in such lesser
amount as would result, after taking into account the applicable federal, state
and local income taxes and the excise tax imposed by Section 4999, in the
Executive’s receipt on an after-tax basis of the greatest amount of severance
and other benefits.
          (e) No Duty to Mitigate. The Executive shall not be required to
mitigate the amount of any payment, benefit or other Company obligation provided
for in this Agreement by seeking other employment or otherwise and no such
payment, benefit or other Company obligation shall be offset or reduced by the
amount of any compensation or benefits provided to the Executive in any
subsequent employment.
          (f) Clawback. The Company shall have no obligation to make any payment
to the Executive pursuant to any provision of this Section 6 if the Executive
shall be in default of his obligations under Section 13 hereof (Covenant Not To
Compete).
     7. Post-Termination Assistance; Non-Disparagement. The Executive agrees
that after his employment with the Company has terminated he will provide to the
Company, upon reasonable notice from the Company, such information and
assistance in the nature of testifying and the preparation therefore as may
reasonably be requested by the Company in connection with any litigation,
administrative or agency proceeding, or other legal proceeding in which it or
any of its affiliates is or may become a party; provided, however, that the
Company agrees to reimburse the Executive for any reasonably, related expenses,
including travel expense, and shall pay the Executive a daily per diem
comparable to his Base Salary under this Agreement at time of termination
(determined for this purpose on a per diem basis by dividing such Base Salary by
230). The Parties agree that they will not disparage or knowingly make false or
defamatory comments about the other party as to all matters. This is a material
term of this Agreement. Nothing in this section shall prohibit either Party from
making legally-required comments of statements.
     8. Unauthorized Disclosure. The Executive shall not make any Unauthorized
Disclosure. For purposes of this Agreement, “Unauthorized Disclosure” shall mean
disclosure by the Executive without the consent of the Board to any person,
other than an employee of the Company or a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by the
Executive of his duties as an executive of the Company or as may be legally
required, of any confidential information obtained by the Executive while in the

12



--------------------------------------------------------------------------------



 



employ of the Company (including, but not limited to, any confidential
information with respect to any of the Company’s customers or methods of
distribution) the disclosure of which he knows or has reason to believe will be
materially injurious to the Company; provided, however, that such term shall not
include the use or disclosure by the Executive, without consent, of any
information known generally to the public (other than as a result of disclosure
by him in violation of this Section 8) or any information not otherwise
considered confidential by a reasonable person engaged in the same business as
that conducted by the Company.
     9. Indemnification. Simultaneously with the execution and delivery of this
Agreement, the Company shall execute and deliver to the Executive an
indemnification agreement in the form of Exhibit A attached hereto. If for any
reason the Company and the Executive have not heretofore executed and delivered
such an indemnification agreement, the terms and provisions of Exhibit A are
hereby incorporated herein by reference.
     10. Successors and Assigns.
          (a) This Agreement shall be binding upon and shall inure to the
benefit of the Company and its successors and the Company shall require any
successor to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place (and the Company (without
giving effect to the following sentence) shall thereafter remain secondarily
liable for all obligations under this Agreement), but this Agreement will not
otherwise be assignable, transferable or delegable by the Company. The term “the
Company” as used herein shall include such successors.
          (b) Neither this Agreement nor any right or interest hereunder shall
be assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal personal representatives, beneficiaries, designees, executors,
administrators, heirs, distributees, devisees and legatees.
     11. Fees and Expenses. The Company shall pay all reasonable legal fees and
related expenses incurred by the Executive as they become due as a result of the
Company and the Executive entering into this Agreement.
     12. Assignment of Inventions.
          (a) General Assignment. The Executive agrees to assign and hereby does
assign to the Company all right, title and interest in and to any inventions,
designs and copyrights made during employment by Company which relate directly
to the business of the Company.
          (b) Further Assurances. The Executive shall acknowledge and deliver
promptly to the Company without charge to the Company but at its expense such
written instruments and do such other acts, as may be necessary in the opinion
of the Company to obtain, maintain, extend, reissue and enforce United States
and/or foreign letters patent and copyrights relating to the inventions, designs
an copyrights and to vest the entire right and title thereto in the

13



--------------------------------------------------------------------------------



 



Company or its nominee. The Executive acknowledges and agrees that any copyright
developed or conceived of by the Executive during them term of the Executive’s
employment which is related to the business of the Company shall be a “work for
hire” under the copyright law of the United States and other applicable
jurisdictions.
          (c) Excepted Inventions. As a matter of record the Executive has
identified on Exhibit B attached hereto all inventions or improvements relevant
to the subject matter of his engagement by the Company which have been made or
conceived or first reduced to practice by the Executive alone or jointly with
others prior to his engagement by the Company, and the Executive covenants that
such list is complete. If there is no such list on Exhibit B, the Executive
represents that he had made no such inventions and improvements as of the time
of signing this Agreement.
     13. Covenant Not to Compete.
          (a) The Executive agrees that during the term of this Agreement and
for two (2) years subsequent to termination of Executive’s employment with the
Company for any reason (the “Non-Compete Term”) the Executive shall not:
               (i) Either directly or indirectly, for himself or on behalf of or
in conjunction with any other person, persons, company, firm, partnership,
corporation, business, group or other entity (each, a “Person”), engage in any
business or activity, whether as an employee, consultant, partner, principal,
agent, representative, stockholder or other individual, corporate, or
representative capacity, or render any services or provide any advice or
substantial assistance to any business, person or entity, if such business,
person or entity, directly or indirectly will in any way compete with the
Company (a “Competing Business”). Without limiting the generality of the
foregoing, for purposes of this Section 13, it is understood that Competing
Businesses shall include any business that is in direct competition with the
Company; provided, however, that notwithstanding the foregoing, the Executive
may make passive investments in up to four percent (4%) of the outstanding
publicly traded common stock of an entity which operates a Competing Business.
               (ii) Either directly or indirectly, for himself or on behalf of
or in conjunction with any other Person, solicit any Person who is, or who is,
at the time of termination of the Executive’s employment, or has been within six
(6) months prior to the time of termination of Executive’s employment, an
employee of the Company or any of its subsidiaries for the purpose or with the
intent of enticing such employee away from the employ of the Company or any of
its subsidiaries.
               (iii) Either directly or indirectly, for himself or on behalf of
or in conjunction with any other Person, solicit any Person who is, or who is,
at the time of termination of the Executive’s employment, or has been within six
(6) months prior to the time of termination of Executive’s employment, a
customer or supplier of the Company or any of its subsidiaries for the purpose
or with the intent of (A) inducing or attempting to induce such Person to cease
doing business with the Company or (B) in any way interfering with the
relationship between such Person and the Company.

14



--------------------------------------------------------------------------------



 



          (b) Specific Performance; Repayment of Certain Termination Payment
Amounts. The Executive hereby acknowledges that the services to be rendered to
the Company hereunder by the Executive are of a unique, special and
extraordinary character which would be difficult or impossible for the Company
to replace or protect, and by reason thereof, the Executive hereby agrees that
in the event he violates any of the provisions of subsection 13(a) hereof, the
Company shall, in addition to any other rights and remedies available to it, at
law or otherwise, be entitled to an injunction or restraining order to be issued
by any court of competent jurisdiction in any state enjoining and restraining
the Executive from committing any violation of said subsection 13(a).
     The Executive agrees that, if he breaches subsection 13(a) of this
Agreement, he shall have forfeited all right to receive any amounts payable to
him pursuant to subsection 6(b)(ii) and (iii) or subsection 6(c)(ii) and (iii),
as the case may be, and he shall promptly repay to the Company the entire amount
theretofore paid to him or to his order by reason of any of said subsections.
          (c) The covenants in this Section 13 are severable and separate, and
the unenforceability of any specific covenant shall not affect the provisions of
any other covenant. Moreover, in the event any court of competent jurisdiction
shall determine that the scope, time or territorial restrictions set forth
herein are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent that such court deems reasonable,
and the Agreement shall thereby be reformed to reflect the same.
          (d) All of the covenants in this Section 13 shall be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of the Executive against the Company
whether predicated on this Agreement or otherwise shall not constitute a defense
to the enforcement by the Company of such covenants. It is specifically agreed
that the period following the termination of the Executive’s employment with the
Company during which the agreements and covenants of the Executive made in this
Section 13 shall be effective, shall be computed by excluding from such
computation any time during which the Executive is in violation of any provision
of this Section 13.
          (e) Notwithstanding any of the foregoing, if any applicable law,
judicial ruling or order shall reduce the time period during which the Executive
shall be prohibited from engaging in any competitive activity described in
Section 13 hereof, the period of time for which the Executive shall be
prohibited pursuant to Section 13 hereof shall be the maximum time permitted by
law.
     14. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the President with a copy to the Lead Director of the Board. All
notices and communications shall be deemed to have been received on the date of
delivery thereof or on the third business day after the mailing thereof, except
that notice of change of address shall be effective only upon receipt.

15



--------------------------------------------------------------------------------



 



     15. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company or any of its
subsidiaries and for which the Executive may qualify, nor shall anything herein
limit or reduce such rights as the Executive may have under any other agreements
with the Company or any of its subsidiaries. Amounts which are vested benefits
or which the Executive is otherwise entitled to receive under any plan or
program of the Company or any of its subsidiaries shall be payable in accordance
with such plan or program, except as explicitly modified by this Agreement.
       16. Settlement of Claims. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Executive or others.
     17. Survival. The agreements and obligations of the Company and the
Executive made in Sections 6, 8, 9, 11, 13, 16, 17 and 18 of this Agreement
shall survive the expiration or termination of this Agreement.
     18. Federal Income Tax Withholding. The Company may withhold from any
compensation and other amounts payable under this Agreement all federal, state,
city or other taxes as shall be required pursuant to any law or governmental
regulation or ruling.
     19. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Arizona, without giving
effect to the conflict of law principles thereof.
     20. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
     21. Miscellaneous. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. Unless otherwise noted, references to
“Sections” are to sections of this Agreement. The captions used in this
Agreement are designed for convenient reference only and are not to be used for
the purpose of interpreting any provision of this Agreement.
     22. Entire Agreement. This Agreement (together with the Exhibits hereto and
the Executive’s indemnification agreement with the Company) constitutes the
entire agreement between the Parties and supersedes all prior agreements,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.

16



--------------------------------------------------------------------------------



 



     23. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together will constitute one and the same agreement.
     24. Section 409A.
          (a) To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A of the Code. This Agreement will be
administered and interpreted in a manner consistent with this intent. The
Company agrees to take all reasonable steps to ensure that Executive shall not
be subject to any penalties with respect to any payments received hereunder. In
the event that any guidance is issued by the Internal Revenue Service, or if a
judicial decision is rendered, to the effect that arrangements similar to this
Agreement do not satisfy the requirements of Section 409A, the Company and
Executive agree to take whatever reasonable actions may be necessary at such
time in order to ensure that (i) the payments under this Agreement shall be in
compliance with Section 409A and (ii) the Executive shall not be subject to any
penalty under Section 409A with respect to his receipt of such payments.
          (b) Notwithstanding anything contained herein to the contrary, any
payments on account of a termination of employment that are subject to
Section 409A shall not be made until Executive would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A. To the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A, amounts that would otherwise be payable
and benefits that would otherwise be provided pursuant to this Agreement during
the six-month period immediately following Executive’s termination of employment
shall, if Executive is a “specified employee” within the meaning of Section 409A
at the time of his termination of employment, instead be paid on the first
business day after the date that is six months following Executive’s termination
of employment (or Executive’s death, if earlier).
          (c) For purposes of this Agreement, each amount to be paid or benefit
to be provided to Executive pursuant to this Agreement shall be construed as a
separate identified payment for purposes of Section 409A.
          (d) With respect to expenses eligible for reimbursement under the
terms of the Agreement, (i) the amount of such expenses eligible for
reimbursement in any taxable year shall not affect the expenses eligible for
reimbursement in another taxable year and (ii) any reimbursements of such
expenses shall be made no later than the end of the calendar year following the
calendar year in which the related expenses were incurred, except, in each case,
to the extent that the right to reimbursement does not provide for a “deferral
of compensation” within the meaning of Section 409A; provided, however that with
respect to any reimbursements for any taxes to which Executive becomes entitled
under the terms of this Agreement, the payment of such reimbursements shall be
made by the Company no later than the end of the calendar year following the
calendar year in which Executive remits the related taxes.
[Signature Page follows; remainder of this page is blank.]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

                      ATTEST:       MOBILE MINI, INC.    
 
                   
By:
   /s/ Christopher J. Miner
 
      By:    /s/ Steven G. Bunger
 
Steven G. Bunger    
 
          Its:   President and Chief Executive Officer    
 
                                Mark E. Funk    
 
                                 /s/ Mark E. Funk                      

11